Appellant was convicted of the offense of violating the prohibition laws. The trial of the cause was had, judgment rendered, motion for new trial overruled, and sentence pronounced on November 10, 1925. The bill of exceptions was not tendered to the presiding judge, nor filed with the clerk, until May 8, 1926, which was not within the time prescribed by law. Accordingly the said bill of exceptions is hereby stricken, in accordance with the motion of the Attorney General. There appearing no error in the record, the judgment is affirmed.
Affirmed.